Citation Nr: 1209118	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  05-03 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a separate disability rating in excess of 10 percent for S1 radiculopathy on the left side associated with herniated nucleus pulposus of the L5-S1, prior to August 4, 2010, and in excess of 40 percent, from August 4, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1972 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied an increased rating for herniated nucleus pulposus, L5-S1 with S1 radiculopathy.  In January 2007, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.  A transcript is of record.

The RO assigned a separate 10 percent evaluation for S1 radiculopathy in December 2009.  In an August 2011 RO decision, an increased rating of 40 percent was assigned for S1 radiculopathy associated with herniated nucleus pulposus of L5-S1, effective August 4, 2010.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Although the RO did not specify the left or right lower extremity in noting the S1 radiculopathy, based on the medical evidence of record, the Board has determined that radiculopathy into the left lower extremity is the basis for the ratings assigned.

The matter was previously before the Board in April 2007, May 2010, and May 2011.  The Board adjudicated the increased rating claim for the lumbar spine disability in May 2011, but remanded the S1 radiculopathy issue for the provision of a VA examination addressing the present severity of neurological impairment associated with the lumbar spine disability.  The directives of the Board's remands have been substantially complied with.

As noted in the previous Board remand in May 2011, the issues of entitlement to service connection for a lung disorder and an increased rating for a left eye disability have been raised by the record via July 31, 2009 correspondence from the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Effective May 12, 2004, the medical evidence shows the S1 radiculopathy on the left associated with herniated nucleus pulposus of the L5-S1 is moderately severe and is manifested by complaints of pain, numbness, and weakness in the left lower extremity.  


CONCLUSION OF LAW

The criteria for a 40 percent rating, but not higher, for S1 radiculopathy associated with herniated nucleus pulposus of the L5-S1 have been met, effective May 12, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in May 2004 and March 2006 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that worsening of his disability has on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The March 2006 letter also provided the Veteran with information on how VA determines and assigns effective dates.  As such, the May 2004 and March 2006 letters satisfied VA's duty to notify.  

Regarding the duty to assist, the RO has obtained the Veteran's service and VA treatment records.  The RO also has provided him with VA examinations in June 2004, June 2007, July 2007, and August 2010 (with an addendum in August 2011).  The examination reports obtained contain sufficient information to decide the issues on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


II.  Increased Ratings

The RO originally granted service connection for herniated nucleus pulposus L5-S1 on the left S-1 radiculopathy in March 1987, assigning a 20 percent rating from December 11, 1985.  

The Veteran filed his present increased rating claim for his lumbar spine disability in May 2004.  He testified at the January 2007 Board hearing that he had numbness and tingling going down the back of his leg to his toes, and that by the end of the day there was no feeling in his leg.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's S1 radiculopathy in the left lower extremity has remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  

The Veteran is presently service connected for herniated nucleus pulposus of the L5-S1 under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. 68 Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, DC 5243 (2011)(Note (1)).

The Veteran's S1 radiculopathy associated with herniated nucleus pulposus, L5-S1, is presently rated as 10 percent disabling from July 13, 2007, and 40 percent disabling from August 4, 2010 under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve. 38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  
 
A June 2004 VA examination report shows decreased light touch on the left lateral dorsal foot and involving the left second and third toes.  The deep tendon reflexes were 2+ at the knees, 2+ at the right ankle, and absent at the left ankle.  He had a normal gait.  The diagnosis was residuals from left S1 radiculopathy without evidence of current active nerve root irritation.

A June 2007 VA examination report shows the Veteran reported limited abilities in walking and running, and doing activities of daily living that required climbing. He indicated that he had cramping pains in the left calf and pain running into his left lower extremity from his low back.  Physical examination revealed absent ankle jerk in the left lower extremity and decrease in sensory abilities in the distribution of the S1 nerve root.  Knee jerk was normal and muscle strength in tibialis anterior and extensor hallucis longus was normal.  Proximal leg muscles were normal in strength.  The remainder of the neurologic examination showed no abnormality.  The examiner found that the Veteran had clinically a left S1 radiculopathy associated with chronic lumbosacral strain pain.  An electromyogram (EMG)/ nerve conduction velocity (NCV) examination of the left lower extremity was performed in July 2007 revealing evidence consistent with a chronic left S1 radiculopathy.  

A July 2007 VA spine examination report noted that motor strength appeared diminished at the left knee in both flexion and extension, and sensation was decreased over the left foot.  Deep tendon reflexes were 2+ and equal at the knees.  The right ankle jerk was 1+ and left ankle jerk was absent.  The Veteran's gait was slightly broad-based and he had difficulty standing on tiptoes or a single foot, and on walking on his heels.  An addendum to this report in August 2007 notes the diagnosis of S1 radiculopathy on the left side.  Similar findings regarding the deep tendon reflexes and gait were reported on an August 2010 VA spine examination report.

On August 4, 2010, a VA peripheral nerves examination report shows the Veteran complained of pain from the back down in the sciatic type distribution to the lower extremities, particularly the left lower extremity, and there was a numbness on the lateral aspect of the left foot and toes 3, 4, and 5.  

On physical examination, his gait was fairly normal.  Deep tendon reflexes were 2+ at both knees, 2+ at the right ankle, and 0 at the left ankle.  Sensory examination showed decreased sensation to all primarily modalities in toes 3, 4, and 5 of the left foot.  The Veteran reported fasciculation of the left calf mostly at night when he was resting.  Straight leg raising on the right side elicited some pain, but not on the left; the Veteran stated that this was because his left side was numb.  Strength was grossly intact in the lower extremities.  The impression was S1 radiculopathy to the left side.

An addendum to this report in August 2011 notes that after reviewing the notes from the previous examination in August 2010, the examiner believed that the S1 radiculopathy was between moderate and severe.

In evaluating these findings, the Board initially determines that the medical evidence demonstrates neurological findings in the left lower extremity at least as early as the June 2004 VA examination report.  The Veteran also had been service-connected for herniated nucleus pulposus L5-S1 on the left S-1 radiculopathy since December 1985.  Thus, although the RO assigned a July 13, 2007 effective date, entitlement to a separate evaluation for S1 radiculopathy on the left is warranted as of the date of the Veteran's increased rating claim for herniated nucleus pulposus of L5-S1 with S1 radiculopathy on May 12, 2004.  The Board has jurisdiction over the issue of a separate rating for the lower extremity, as the issue on appeal was previously framed as herniated nucleus pulposus of L5-S1 with S1 radiculopathy.  Moreover, the General Rating Formula for Diseases or Injuries of the spine specifically allows for separate neurological and orthopedic ratings.  The Board notes that the Veteran's service-connected back disability is rated under Diagnostic Code 5243.  This code provides that Intervetebral Disc Syndrome (IVDS) can be evaluated under either the General Rating Formula or under the Formula for rating IVDS, which ever results in the higher rating.  The Board notes that the RO has assigned ratings based on the orthopedic impairment under the General Rating Formula and the Board upheld those ratings in May 2011.  The RO has assigned a separate rating based on the Veteran's associated S1 radiculopathy.  The question becomes whether higher ratings for this separate neurological rating is warranted.

Now, the Board must determine the proper rating(s) for the left S1 radiculopathy.

The medical evidence from June 2004 to August 2010 notes EMG/NCV findings consistent with chronic left S1 radiculopathy.  There also were findings of decreased sensation in the left foot and toes associated with left S1 radiculopathy, as well as weakness in the left lower extremity.  In addition, the Veteran complained of pain and cramping in the left lower extremity and limited abilities in physical activities.  He also had an antalgic gait.  

Similar findings were reported on the August 2010 VA peripheral nerves examination report with complaints of pain from the back down the sciatic type distribution to the lower extremities, particularly the left lower extremity, and numbness in the left foot and toes.  The examiner later found in August 2011 that the Veteran's S1 radiculopathy was between moderate and severe.

Resolving all doubt in the Veteran's favor, the medical evidence essentially shows consistent findings with respect to the left lower extremity during the entire appeals period.  The RO assigned an increased rating of 40 percent for S1 radiculopathy effective August 4, 2010, the date of the examination by the VA examiner, who later found the Veteran's S1 radiculopathy to be between moderate and severe.  However, given that the findings reported in August 2010 were similar to findings reported since 2004, if the August 2010 examiner determined that the findings reported at that time were between moderate and severe, there is no reason not to presume that the findings prior the August 2010 examination report also represented S1 radiculopathy between moderate and severe.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, moderately severe incomplete paralysis warrants a 40 percent rating.  Thus, based on the medical evidence of record, a 40 percent rating is warranted for S1 radiculopathy, effective May 12, 2004, the date of the Veteran's increased rating claim for herniated nucleus pulposus of L5-S1 with S1 radiculopathy.  A rating higher than this is not warranted, as there are no findings that approximate severe incomplete paralysis of the left lower extremity.  The Veteran still had some feeling in his left lower extremity and still had functional ability of walking and moving around, albeit in a limited fashion.  Additionally, there is no evidence of muscular atrophy.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, entitlement to a separate 40 percent rating for S1 radiculopathy of the left lower extremity is warranted.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  As the symptoms in the left lower extremity have been shown to be consistent throughout the appeal period, the separate 40 percent rating for the lower extremity should be effective on May 12, 2004, the date of the Veteran's original increased rating claim.

An inferred claim for a total disability rating due to individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The Veteran has reported on the August 2010 VA peripheral nerves examination report that his S1 radiculopathy on the left affects his work as he cannot sit too long and has to take frequent breaks and walk around.  He also indicated that he had used up all his annual and sick leave in 2009, and had to take six days without pay.  The Board notes that the Record shows that the Veteran is employed.  Therefore, the record does not raise a claim for TDIU.


III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's S1 radiculopathy of the left lower extremity associated with herniated nucleus pulposus of the L5-S1 (i.e., complaints of pain and numbness) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The separate 40 percent rating under Diagnostic Code 8520 contemplates neurological impairment in the sciatic nerves.  Thus, the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to a separate disability rating of 40 percent, but not higher, for S1 radiculopathy on the left side associated with herniated nucleus pulposus of the L5-S1, is granted, effective May 12, 2004, subject to the laws governing payment of disability benefits.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


